EXHIBIT 10.3

 

Translation Copy

 

Investment Cooperation Agreement

 

The Investment Cooperation Agreement (hereinafter referred to as “Agreement”) is
entered into by and among:

 

Party A: Sinotech Group Limited

 

Party B: Ningbo Hengyun Energy Technology Co., Ltd

 

Party C: Ningbo Keyuan Plastic Co., Ltd

 

In accordance with the competent laws and regulations of the People’s Republic
of China and in conformance with the principles of friendly cooperation and
mutual benefit, the three Parties (collectively hereinafter referred to as
“Partners”) hereto agree on the terms and conditions hereunder about the
injection of capital into Guangxi Keyuan New Materials Co., Ltd (hereinafter
referred to as “Guangxi Keyuan”) through friendly negotiation.

 

Article 1 Amounts and forms of capital contribution made by partners

 

The collective investors agree to invest in Guangxi Keyuan (the main body of the
investment project) on a pro rata basis.

 

Partners’ capital contribution

 

Party A, Party B and Party C, all being shareholders of Guangxi Keyuan, will
respectively subscribe a capital contribution of 42.12%, 32.88% and 25% therein.

 



 

 

 

Description of shareholding details

 

On September 16th, 2015, Party A transferred its 32.88% (equivalent to foreign
currency worth of RMB 198,284,300) of equity interest in Guangxi Keyuan to Party
B. After the finalization of the transfer, Party A holds 42.12% of equity
interest in Guangxi Keyuan, and its contribution of registered capital in the
foreign currency equivalent to RMB 254,055,700 has been paid up in full; Party B
holds 32.88% of equity interest in Guangxi Keyuan, and its contribution of
registered capital in the foreign currency equivalent to RMB 198,284,300 will be
paid up before December 31, 2016 as agreed upon by Party A, Party B and Party C;
Party C holds 25% of equity interest in Guangxi Keyuan, and its contribution of
registered capital in the foreign currency equivalent to RMB 15,078 has been
paid up in full.

 

Article 2 Profit distribution plans and plans to cover losses

 

The profits shall be distributed and the losses shall be covered in proportion
to the respectively contributed capital by the partners.

 

The partners shall be held responsible and accountable for the partnership to
the extent of respectively contributed capital. The partners shall be held
responsible and accountable for Guangxi Keyuan to the extent of the total amount
of respectively contributed capital.

 

The shares and the derivatives arising from the contributed capital by the
partners shall be the common properties of the partners in proportion to the
respectively contributed capital.

 

The partners shall be entitled to the properties in proportion to the
respectively contributed capital after the shares jointly invested in Guangxi
Keyuan is transferred.

 



 1 

 

 

Article 3 Conduct of partnership affairs

 

1.Party B, upon the appointment of the partners, shall conduct the partnership
affairs, including but not limited to:

 

(1)Perform its rights and fulfill its obligations as a limited responsibility
company during its conduct of registration when registered item needs changed as
agreed upon by the partners pursuant to laws and regulations;

 

(2)Perform its rights and fulfill its obligations as a shareholder of the
limited responsibility company;

 

(3)Collect fruits generated in the process of the partnership, and dispose of
the fruits in accordance with the terms and conditions herein;

 

(4)Conduct financing affairs necessary for projects of Guangxi Keyuan;

 

(5)Act in the behalf of Guangxi Keyuan in dealing with outside parties;

 

2.The investors who do not participate in the conduct of partnership affairs
shall be entitled to review the status of the partnership affairs conducted.
Party B shall report the operating and financial conditions of the partnership
to the other investors who do not participate in the conduct of partnership
affairs;

 

3.All incomes generated from Party B’s conduct of partnership affairs shall
belong to the partners, and the losses or civil liabilities incurred therefrom
shall be borne by the partners;

 

4.If any loss is caused to the other investors due to Party B’s misconduct or
due to its failure to observe the terms and conditions herein, Party B shall be
liable for damages;

 

5.The other investors may object to the conduct of a partnership affair by Party
B. Where an objection is raised, the execution of such affair shall be
suspended. If there is a dispute, such dispute may be decided by the partners;

 



 2 

 

 

6.The following matters related to the partnership shall be subject to unanimous
consent by the partners:

 

(1)Transfer the shares jointly invested in Guangxi Keyuan;

 

(2)Pledge of the shares jointly invested in Guangxi Keyuan;

 

(3)Re-appoint the party responsible for conducting of the partnership affairs;

 

7.Party B shall, with Guangxi Keyuan as the main body, to raise necessary funds
other than the registered capital in the total investment from financial
institutions in China to solve the financing issues of the project.

 

Article 4 Transfer of capital contribution

 

1.Transfer of his share of capital contribution in the partnership by a partner
to a person other than a partner, whether in whole or in part, shall be subject
to unanimous consent by the partners;

 

2.

 

In the event of transfer of share of capital contribution in the partnership
between the partners, whether in whole or in part, the other partner shall be
notified;

 

3.Where a partner is to transfer his share of capital contribution in accordance
with the law, the other partners shall have the preemptive right of purchase
under the same conditions.

 

Article 5 Other rights and obligations

 

1.Party B and the other partners shall not transfer or dispose the shares in the
partnership on his or their own;

 



2.The partners shall file to the enterprise registration authority for
registration for change within 30 days after the Agreement in signed;

 

3.A partner’s withdrawal of his contributed capital from the partnership shall
be prohibited.

 



 3 

 

 

Article 6 Liability for breach of the Agreement

 

Party C shall, on his own will, give all of its shares as the security for the
practical performance of the Agreement to the other partners. Party C promises
that if any loss is caused to the other partners due to his breach of the
Agreement, he shall be liable for breach of the Agreement and for damages with
the properties aforesaid.

 

Article 7 Miscellaneous

 

1.Any matter not covered in the Agreement shall be discussed and stipulated in a
separate agreement by the partners.

 

2.The Agreement shall come into effect after it is signed and sealed by the
representatives of the partners.

 

3.The Agreement (four pages) is made in four originals, three for partners, and
one for Guangxi Keyuan for the purpose of file and record keeping.

 

Party A: Sinotech Group Limited (Seal)

 

Representative:              (Authorized signature)

 

Date: Sep. 16, 2015

 

Party B: Ningbo Hengyun Energy Technology Co., Ltd (Seal)

 

Representative:              (signature)

 

Date: Sep. 16, 2015

 

Party C: Ningbo Keyuan Plastic Co., Ltd (Seal)

 

Representative:              (signature)

 

Date: Sep. 16, 2015

 

 

5

 

